Caus« $9_. pl-l^OjOGSis-CV                                           FILED IN
                                                                                                 1ST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS


                                                                                                  MAY H-2015
                                                                                                        •HW A/ PRINE
                                                                                                CHRISTOPH,     PRIf
Russell       Bam                                            IU TUB- ttXOTH ,
hp-ptiiX&ttt, Pre se
                                                             cowa-r of ap'pzals
                                                                                               CLERK    mi
                                                                  BEAUfiONT / i'E.XAS

                                                   ?i
,Wi 1.1 j.am £tephens.
Appoll*fc-i



                            V
                                         JUDICIAL KOTIC8



1*0 THE (iOHORABLB JODCB OP SAID COURTt

     CORES HOW* Russell Has . Appellant,Pro                             &&*   T.D.C.J.-re#11044~

9,     files this notion Sox Judicial tJetiee an    The Kinth Court of Appeals i£' .'accurate and

roady determination                  by        restoring            to source^*•%- who^e         accuracy

Kay not rs-ssenably                 bs     questioned.               Office of Pea. Dtil.„Counsel
va. Public Util. CoffiSB'n* 878 3.W.2d 598,600 {?©». 1£$4-)';

                                                    COS4CLUSJGK

    Appellant         Ham      asserts that by mailing the briefs to the wzong

Appellate           Court      was        not        an     mistake        on hia part* however* it

should           be correct«*3 and raia ri$ht to redress oy preserved. .F,ur"t^T



l'»App«ll"ant Slaffi forwarded his brief, to the ninth Court of Appttala
   to bo filed gfc«n»phermore* hia    copy   of    the   Appella&e     Brief    should be returned

to filed    stamped by the     First Court; pfeAppeals^of ;86»^tpn. ,

                                   PRAYER



  For   these   reasons/.    Appellant      Ham asks-this Court to forward

the Brief    to the First. Co-ui't^ .'of Appeals at Houston. And forward
his copy to him file staraped toy the Firat Court of Appeals.




                                                Russell    Has.
                                                T.D.C.J.-IDS1104449




                                     %J •
                          CERTIFICATE OF SERVICE




  1/ Russell HaUf Pro se Appellant / T.D.C.J.—X-DSii04449, certify

that   the    foregoing   and      above has been serveo by placing it in
the Allen B.Pdunaky Unit           roe 11 box on May 4,2015/ postage prepaid

i firat class staii addressed to;



Brian* ft. Webb1
Assistant Attorney General
P.O. Box 12548/Capital Station
Austin/Texas 7«701


First Court of Appeals
Clerk of     the Court
301 Fannin Street
Houston/Tessas 77002-2066


Ninth (Co'yrl-. of Appeals
Clerk of the Court
1001 Pearl Street,Ste.       330
Beaumont/Texas 77701




                                             Russell   Mam
                                             T .&. C. J .-IBfl 104449
                                             3872 PH 350 South
                                             Allen B.Poluneky Unit
                                             C;ivrB^;s^p1p««l?exas 77351




                                       4.
                         CERTIFICATE Of SERVICE




  1/ Russell B@a» Pro""'©©' Appellant / T.D.C.J.-ID0 1104449/ certify
that   the   foregoinf   and      above has been served by placing it is

the Allen B.Peltrosky Unit        aailbox on Hay 4<201S« postage prepaid

# first class ©ail addressed to:



Briana ft.Webb
Assistant Attorney General
P.O. Box 12548,Capital station
Austin*Texas 78701


First Court of Appeals
Cleric ofthe Court
301 Fannin Street
Sousten*fexaa 77002*206§


Ninth Cq'urt - ©f Appeals
Clerk of the Court
1001 Pearl Street«Ste.      330
Beaumont/Texas 77701




                                           Russell San
                                           ?.D.C.3.-XD$1104449
                                           3872 PH 350 South
                                           Allen B.Polunaky Unit
                                           CEving'sfe'^vfexaa 77351
                                                                                 FILED IN
                                                                       1ST COURT OF APPEALS
                                                                             HOUSTON. TF ' 3
©atesnay 4«201S
                                                                         MAY 11 2015
ninth Court of Appeals                                                CHRISTOPpA. Fh,NE
Clerk of the Clerk                                                   CLERK
1001 Marl Street #Ste. 330
®esusoo»t# Texas 77701



Res Russell mm vs. still lam Stephens
       Trial Court Cause Ho. CIV 28000
       Court of Appeals Buttberi01-15-'0003»,»CV


Dear Clerk,


     enclosed        please     find    one     (1)   Original   copy of .Appellant*®
.Judicial' notice.             Please    file     this   .Judicial   Notice with the
Court and ©ring it to their attention.
     fleas©'    file        steep my copy of this Judicial Notice and forward
it     back     to     ee     in the enclosed Self Addressed stamped Envelope
for ^Qf^f. convenience. •'•
     A copy-of the f©r*§oi&s h«ts»ee» &J&3*&x$ep:tQ the Appelle©!^^-
to tee first Court of Appeals of Houston, for their filings.



Thank you.for'your'tine and kind asistance in this setter.




Thank you>



Russell Sam
T•D.C•J.-XDf1104449
3872 FR 350 South
Allen B.Polunaky Unit
tivifl9»t©n#Texas 773S1
(Mm                                                    .WORTH -HOUSTON 'T>r..773^r™
                                                          fj® MAY 2015 FW 9 t                          **]
                                                                                       F^P^PPEALSI
                                                                                         ^OUSTON, TEXAS_!|
              MAY 11 2015 I ^^/C *fM^ Ceburt'
         ^CHR,STOPHER APRINE ^^^^ ^                                                  j^TOPHER A.^
t/lF- S?*CJ e^
                            :• '_"..'^^ •_'&» •=!•=!
                                                          .jfjf,|,ljli,j)11i,i,j.i,,ii[i,il,,),i,|i,iinJi}j}iii,)jjlji|,|,